ORDER
The majority holding in Knight Publ’g Co. v. Chase Manhattan Bank, N.A., 131 N.C. App. 257, 506 S.E.2d 728 (1998), disc. rev. denied, 350 N.C. 309, — S.E.2d — (1999), is found in Judge Walker’s concurring in part and dissenting in part opinion. This opinion format is unacceptable. See Jones v. Asheville Radiological Group, 350 N.C. 654, 517 S.E.2d 380 (1999).
Accordingly, this case is remanded to the Court of Appeals to modify its opinion.
By the Court in Conference, this the 27th day of September, 1999.
Wainwright, J.
For the Court